UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13E-3 (RULE 13e-100) RULE 13e-3 TRANSACTION STATEMENT UNDER SECTION 13(e) OF THE SECURITIES EXCHANGE ACT OF 1934 Amendment No. 3 99¢ ONLY STORES (Name of Issuer) 99¢ Only Stores Number Holdings, Inc. Number Merger Sub, Inc. Ares Corporate Opportunities Fund III, L.P. ACOF Management III, L.P. ACOF Operating Manager III, LLC Ares Management LLC Ares Management Holdings LLC Ares Holdings LLC Ares Partners Management Company LLC Canada Pension Plan Investment Board David Gold and Sherry Gold, Co-Trustees of The Gold Revocable Trust Dated October 26, 2005 Howard Gold Jeff Gold Karen Schiffer Eric Schiffer (Name of Persons Filing Statement) Common Stock, no par value per share (Title of Class of Securities) 65440K106 (CUSIP Number of Class of Securities) 99¢ Only Stores 4000 Union Pacific Avenue City of Commerce, CA 90023 Attn: Eric Schiffer, Chief Executive Officer Telephone: (323) 980-8145 Number Holdings, Inc. 2000 Avenue of the Stars, 12th Floor Los Angeles, CA 90067 Attn: Michael Weiner Telephone: (310) 201-4100 (Name, Address, and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of Persons Filing Statement) copy to: Munger, Tolles & Olson LLP 355 South Grand Avenue Suite 3500 Los Angeles, CA 90071-1560 Attn: Mary Ann Todd Telephone: (213) 683-9100 Telecopier: (213) 687-3702 Morrison & Foerster LLP 555 West Fifth Street Suite 3500 Los Angeles, CA 90013 Attn: Hillel T. Cohn Telephone: (213) 892-5200 Telecopier: (213) 892-5454 Skadden, Arps, Slate, Meagher & Flom LLP 300 South Grand Avenue Suite 3400 Los Angeles, CA 90071 Attn: Michael V. Gisser Telephone: (213) 687-5000 Telecopier: (213) 687-5000 Proskauer Rose LLP 2049 Century Park East Suite 3200 Los Angeles, CA 90067 Attn: Michael Woronoff Telephone: (310) 284-4550 Telecopier: (310) 557-2193 This statement is filed in connection with (check the appropriate box): x a. The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation14C or Rule 13e-3(c) under the Securities Exchange Act of 1934. ¨ b. The filing of a registration statement under the Securities Act of 1933. ¨ c. A tender offer. ¨ d. None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a)are preliminary copies:o Check the following box if the filing is a final amendment reporting the results of the transaction:¨ Calculation of Filing Fee Transaction Valuation(1) Amount of Filing Fee(2) For purposes of calculating the filing fee only, the transaction value was determined based upon the sum of (A)70,593,859 shares of common stock multiplied by the merger consideration of $22.00 per share; (B)2,588,000 options to purchase shares of common stock multiplied by $3.56 per share (which is the difference between the merger consideration and the weighted average exercise price of $18.44 per share); and (C) $8,778,000, the amount expected to be paid to holders of restricted stock units and performance stock units ((A), (B) and (C) together, the “Transaction Valuation”). The filing fee, calculated in accordance with Exchange Act Rule 0-11(c) and the Securities and Exchange Commission Fee Rate Advisory #3 for fiscal year 2012, was determined by multiplying the Transaction Valuation by .0001146. x Check the box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $180,044 Form or Registration No.: Schedule 14A—Preliminary Proxy Statement Filing Party: 99¢ Only Stores Date Filed: October 27, 2011 TABLE OF CONTENTS Page Item 1. Summary Term Sheet 2 Item 2. Subject Company Information 2 Item 3. Identity and Background of Filing Person 2 Item 4. Terms of the Transaction 2 Item 5. Past Contacts, Transactions, Negotiations and Agreements 3 Item 6. Purposes of the Transaction and Plans or Proposals 4 Item 7. Purposes, Alternatives, Reasons and Effects 4 Item 8. Fairness of the Transaction 5 Item 9. Reports, Opinions, Appraisals and Negotiations 6 Item 10. Source and Amounts of Funds or Other Consideration 6 Item 11. Interest in Securities of the Subject Company 6 Item 12. The Solicitation or Recommendation 6 Item 13. Financial Statements 7 Item 14. Persons/Assets, Retained, Employed, Compensated or Used 7 Item 15. Additional Information 7 Item 16. Exhibits 7 INTRODUCTION This Amendment No.3 toRule 13e-3 transaction statement on Schedule 13E-3, together with the exhibits hereto (this Amendment No.3 to “Schedule 13E-3”), is being filed with the Securities and Exchange Commission (the “SEC”) jointly by the following persons (collectively, the “filing persons”): (a)99¢ Only Stores, a California corporation (the “Company”) and issuer of the common stock that is subject to the Rule 13e-3 transaction, (b)Number Holdings, Inc., a Delaware corporation (“Parent”), (c)Number Merger Sub, Inc., a California corporation and a wholly owned subsidiary of Parent (“Merger Sub”), (d) Ares Partners Management Company, LLC, a Delaware limited liability company, (e) Ares Holdings LLC, a Delaware limited liability company, (f) Ares Management Holidings LLC, a Delaware limited liability company, (g) Ares Management LLC, a Delaware limited liability company, (h) ACOF Operating Manager III, LLC, a Delaware limited liability company, (i) ACOF Management III, L.P., a Delaware limited partnership, (j) Ares Corporate Opportunities Fund III, L.P., a Delaware limited partnership (“ACOF III”), (k) Canada Pension Plan Investment Board (“CPPIB”), a federal crown corporation incorporated pursuant to the Canada Pension Plan Investment Board Act 1997 (Canada), (l) David Gold and Sherry Gold as co-trustees of The Gold Revocable Trust dated October 26, 2005, (m) Howard Gold, (n) Jeff Gold, (o) Eric Schiffer, and (p) Karen Schiffer. On October 11, 2011, the Company entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Parent and Merger Sub. Parent and Merger Sub were formed by ACOF III and CPPIB. Pursuant to the Merger Agreement, Parent will acquire the Company through the merger of Merger Sub with and into the Company (the “Merger”), with the Company continuing as the surviving corporation after the Merger. If the merger is completed, each share of the Company’s common stock, no par value per share (the “Company common stock”), will be converted into the right to receive $22.00 in cash, without interest and less any applicable withholding taxes (the “Merger Consideration”). The following shares of Company common stock will not be converted into the right to receive the Merger Consideration in connection with Merger: (a) shares owned by any of the Company’s shareholders who are entitled to and who properly exercise dissenters’ rights under California law, (b) shares owned by the Company, and (c) shares owned by Parent, Merger Sub or any other direct or indirect wholly owned subsidiary of Parent, including shares to be contributed to Parent immediately prior to the completion of the merger by Eric Schiffer, the Company’s Chief Executive Officer, Jeff Gold, the Company’s President and Chief Operating Officer, Howard Gold, the Company’s Executive Vice President, Karen Schiffer, and David Gold and Sherry Gold as co-trustees of The Gold Revocable Trust dated October 26, 2005. David Gold is the Chairman of the Board of Directors of the Company. In addition, each outstanding stock option granted under the Company’s equity incentive plans that represents the right to acquire Company common stock, whether or not then vested and exercisable, will as of immediately prior to the effective time of the merger become fully vested and exercisable contingent on the closing of the merger and cancelled as of the effective time of the Merger. The holder of the stock option will be entitled to receive a cash payment for each share of Company common stock subject to such stock option, equal to the excess, if any, of (i) the Merger Consideration over (ii) the option exercise price payable in respect of such share of Company common stock issuable under such stock option, without interest and less any applicable withholding taxes. Further, each outstanding restricted stock unit and each performance stock unit granted under the Company’s equity incentive plans will be cancelled as of the effective time of the Merger. The holder of such restricted stock unit or performance stock unit will be entitled to receive a cash payment equal to the product of (i) the number of unforfeited shares of Company common stock subject to the restricted stock unit or performance stock unit, multiplied by (ii) the Merger Consideration, without interest and less any applicable withholding taxes. Concurrently with the filing of this Amendment No.3 to Schedule 13E-3, the Company is filing with the SEC adefinitiveproxy statement on Schedule 14A (the “Proxy Statement”) pursuant to Section14(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), relating to a special meeting of the shareholders of the Company. At the special meeting, the shareholders of the Company will consider and vote upon a proposal to approve the Merger Agreement. The approval of the Merger Agreement requires the affirmative vote of the holders of a majority of the outstanding shares of Company common stock. A copy of the Proxy Statement is attached hereto as Exhibit (a)(2)(i) and a copy of the Merger Agreement is attached as Annex A to the Proxy Statement. The cross-references below are being supplied pursuant to General Instruction G of Schedule 13E-3 and show the location in the Proxy Statement of the information required to be included in response to the Items of Schedule 13E-3. The information contained in the Proxy Statement, including all annexes thereto, is expressly incorporated herein by reference.Capitalized terms used but not defined in this Amendment No.3 to Schedule 13E-3 shall have the meanings given to them in the Proxy Statement. The responses to each item in this Amendment No.3 to Schedule 13E-3 are qualified in their entirety by the information contained in the Proxy Statement, including all annexes thereto. The filing of this Amendment No.3 to Schedule 13E-3 shall not be construed as an admission by any of the filing persons, or by any affiliate of a filing person, that the Company is “controlled” by any other filing person. Parent, Merger Sub, the Ares Filing Persons and CPPIB are deemed to be “affiliates” of the Company within the meaning of Rule 13e-3 of the Exchange Act solely based upon the transactions identified in this Schedule 13E-3, and there is no other factual basis on which such persons would be deemed to be “affiliates” of the Company within the meaning of Rule 13e-3 of the Exchange Act. The information contained in this Amendment No.3 to Schedule 13E-3 and the Proxy Statement concerning the Company was supplied by the Company, and the information contained in this Amendment No.3 to Schedule 13E-3 and the Proxy Statement concerning each filing person other than the Company was supplied by each such filing person. 1 Item1. SummaryTermSheet. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET” “QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING” Item2. SubjectCompanyInformation. (a) Name and Address. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “THE PARTIES TO THE MERGER—99¢ Only Stores” (b) Securities. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “THE SPECIAL MEETING—Record Date and Quorum” “IMPORTANT INFORMATION REGARDING THE COMPANY—Ownership of Common Stock by Certain Beneficial Owners and Directors and Executive Officers” (c) Trading Market and Price. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “IMPORTANT INFORMATION REGARDING THE COMPANY—Market Price of Common Stock and Dividend Information” (d) Dividends. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “THE MERGER AGREEMENT—Conduct of Business Prior to Closing” “IMPORTANT INFORMATION REGARDING THE COMPANY—Market Price of Common Stock and Dividend Information” “ANNEX A—AGREEMENT AND PLAN OF MERGER” (e) Prior Public Offerings. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “IMPORTANT INFORMATION REGARDING THE COMPANY—Transactions in Common Stock” (f) Prior Stock Purchases. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “IMPORTANT INFORMATION REGARDING THE COMPANY—Transactions in Common Stock” Item3. Identity and Background of Filing Person. (a) Name and Address. The Company is the subject company. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET—The Parties Involved in the Merger” “THE PARTIES TO THE MERGER” “IMPORTANT INFORMATION REGARDING THE COMPANY—Directors and Executive Officers of the Company” “IMPORTANT INFORMATION REGARDING PARENT, MERGER SUB, THE ARES FILING PERSONS AND CPPIB” “IMPORTANT INFORMATION REGARDINGTHEROLLOVER INVESTORS” (b) Business and Background of Entities. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET—The Parties Involved in the Merger” “THE PARTIES TO THE MERGER” “IMPORTANT INFORMATION REGARDING PARENT, MERGER SUB, THE ARES FILING PERSONS AND CPPIB” “IMPORTANT INFORMATION REGARDING THEROLLOVER INVESTORS” (c) Business and Background of Natural Persons. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “IMPORTANT INFORMATION REGARDING THE COMPANY—Directors and Executive Officers of the Company” “IMPORTANT INFORMATION REGARDING PARENT, MERGER SUB, THE ARES FILING PERSONS AND CPPIB” “IMPORTANT INFORMATION REGARDING THEROLLOVER INVESTORS” Item4. Terms of the Transaction. (a)(1) Tender Offers. Not applicable. (a)(2) Material Terms. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET” “QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING” “SPECIAL FACTORS—Purpose and Reasons for the Merger; Recommendation of Our Special Committee and Board of Directors; Fairness of the Merger” “SPECIAL FACTORS—Purpose and Reasons for the Merger for the Rollover Investors” “SPECIAL FACTORS—Purpose and Reasons for the Merger for Parent, Merger Sub, the Ares Filing Persons and CPPIB” “SPECIAL FACTORS—Material United States Federal Income Tax Consequences” “THE SPECIAL MEETING” “THE MERGER AGREEMENT” “ANNEX A—AGREEMENT AND PLAN OF MERGER” 2 (c) Different Terms. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET” “QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING” “SPECIAL FACTORS—Effects of the Merger” “SPECIAL FACTORS—Financing of the Merger” “SPECIAL FACTORS—Voting Agreement” “SPECIAL FACTORS—Interests of the Company’s Directors and Executive Officers in the Merger” “SPECIAL FACTORS—Golden Parachute Compensation” “THE MERGER AGREEMENT—Treatment of Stock Options, Restricted Stock Units and Performance Stock Units” “ANNEX A—AGREEMENT AND PLAN OF MERGER” (d) Appraisal Rights. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET—Dissenters’ Rights” “QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING” “DISSENTERS’ RIGHTS” “ANNEX C—CHAPTER 13 OF THE CALIFORNIA CORPORATIONS CODE” (e) Provisions For Unaffiliated Security Holders. The information set forth in the Proxy Statement under the following caption is incorporated herein by reference: “SPECIAL FACTORS—Provisions for Unaffiliated Shareholders” (f) Eligibility for Listing or Trading. Not applicable. Item5. Past Contacts, Transactions, Negotiations and Agreements. (a) Transactions. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET—Interests of the Company’s Directors and Executive Officers in the Merger” “SPECIAL FACTORS—Background of the Merger” “SPECIAL FACTORS—Interests of the Company’s Directors and Executive Officers in the Merger” “SPECIAL FACTORS—Golden Parachute Compensation” (b)-(c) Significant Corporate Events; Negotiations or Contacts. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET—The Merger” “QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING” “SPECIAL FACTORS—Background of the Merger” “SPECIAL FACTORS—Purpose and Reasons for the Merger; Recommendation of Our Special Committee and Board of Directors; Fairness of the Merger” “SPECIAL FACTORS—Position of the Rollover Investors as to the Fairness of the Merger” “SPECIAL FACTORS—Position of Parent, Merger Sub, the Ares Filing Persons and CPPIB as to the Fairness of the Merger” “SPECIAL FACTORS—Effects of the Merger” “SPECIAL FACTORS—Financing of the Merger” “SPECIAL FACTORS—Remedies; Limited Guarantees” “SPECIAL FACTORS—Voting Agreement” “SPECIAL FACTORS—Interests of the Company’s Directors and Executive Officers in the Merger” “THE SPECIAL MEETING—Vote Required for Approval” “THE SPECIAL MEETING—Voting Agreement” “THE MERGER AGREEMENT” “ANNEX A—AGREEMENT AND PLAN OF MERGER” (e) Agreements Involving the Subject Company’s Securities. The information set forth in the Proxy Statement under the following captions is incorporated herein by reference: “SUMMARY TERM SHEET” “QUESTIONS AND ANSWERS ABOUT THE MERGER AND THE SPECIAL MEETING” “SPECIAL FACTORS—Background of the Merger” “SPECIAL FACTORS—Purpose and Reasons for the Merger; Recommendation of Our Special Committee and Board of Directors; Fairness of the Merger” “SPECIAL FACTORS—Effects of the Merger” “SPECIAL FACTORS—Financing of the Merger” “SPECIAL FACTORS—Voting Agreement” “SPECIAL FACTORS—Interests of the Company’s Directors and Executive Officers in the Merger” “SPECIAL FACTORS—Golden Parachute Compensation” “THE SPECIAL MEETING—Vote Required for Approval” “THE SPECIAL MEETING—Voting Agreement” “THE MERGER AGREEMENT” “IMPORTANT INFORMATION REGARDING THE COMPANY—Transactions in Common Stock” “IMPORTANT INFORMATION REGARDING THE COMPANY—Ownership of Common Stock by Certain Beneficial Owners and Directors and Executive Officers” “WHERE YOU CAN FIND MORE INFORMATION” “ANNEX A—AGREEMENT AND PLAN OF MERGER” 3 Item6.
